UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6509



NORMAN G. BERG,

                                            Plaintiff - Appellant,

          versus

RUFUS FLEMING, Regional Administrator; DAVID
ROBINSON, Warden; GRACE SEYMOUR, Sergeant,
Investigator; KERN GILLIAM, Business Manager,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-176-AM)

Submitted:   August 22, 1996           Decided:     September 4, 1996

Before HALL, MICHAEL, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman G. Berg, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1988) complaint as frivolous. We have re-

viewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Berg v. Fleming, No. CA-96-176-AM (E.D. Va. Feb.
13, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2